                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT O F FLO RIDA
                         Case No.12-CR-60049-W ILLIAMS

UNITED STATES O F AM ERICA,

        Plaintiff,

VS.

ROG ERIO CHAVES SCOTTON,
        Defendant.
                          /

                                      O RDER

        THIS M ATTER is before the Courton M agistrate Judge W illiam M atthewm an's

repods and recommendations (DE 723'
                                  , DE 725) ($'Repods'') regarding Defendant's
motions.No pady filed objections.Upon an independent review of the Reports,the
record,and applicable case Iaw,itis ORDERED AND ADJUDG ED thatthe conclusions

in the Repods (DE 723,
                     .DE 725)are AFFIRMED AND ADOPTED.Defendant's motion
fora Smithdeparturepursuantto 18U.S.C.j35824c)(2)(DE 685)andmotiontoreduce
his sentence pursuantto the FirstStepAct(DE 707)are DENIED.
        DONE AND O RDERED in Cham bers in M iam i,Florida,thi      day ofAugust,

2019.


                                             KATHLE      M .W ILLIAM S
                                             UNITED TATES DISTRICT JUDGE

CC: Rogerio Chaves Scotton
    99370-004             .
    D.Ray James CorrectionalInstitution
    Inm ate Mail
               /parcels
    P.O.Box 2000
    Folkston,GA 31537
